Title: Continental Congress Motion that Major General Howe be Directed to March Troops to Philadelphia, 30 June 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Princeton, New Jersey] June 30, 1783
That Major General Howe be directed to march such part of the force under his command as he shall judge necessary to the State of Pensylvania; and that the Commanding Officer in the said state be instructed to apprehend and confine all such persons, belonging to the army, as there is reason to believe instigated the late mutiny; to disarm the remainder; to take, in conjunction with the civil authority, the proper measures to discover and secure all such persons as may have been instrumental therein; & in general to make full ⟨examination⟩ into all parts of the transaction & ⟨having⟩ taken the proper steps to report to Congress.
